IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




NO. 74,868


EX PARTE SCOTT LOUIS PANETTI




APPEAL FROM ORDER ON COMPETENCY TO BE EXECUTED
FROM GILLESPIE COUNTY



Per Curiam.

O P I N I O N


	Appellant attempts to appeal from a decision by the trial court denying his motion for a hearing to
determine if he is competent to be executed.  The legislature has vested no jurisdiction in this Court to
review this decision.  Ex parte Caldwell, 58 S.W.3d 127 (Tex.Crim.App. 2000). Appellant's appeal is
dismissed and his motion for stay of execution is denied.

DELIVERED JANUARY 28, 2004
DO NOT PUBLISH